DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed Nov. 16, 2022 has been entered.
Applicant’s arguments/amendments filed Nov. 16, 2022 have been fully considered but are moot in view of new ground(s) of rejection. 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 14, the claim limitation “…wherein the the plurality of energy source elements…” should be “…wherein the plurality of energy source elements…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 11, the claim limitation “…the transmitter.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because there is insufficient antecedent basis for the claim limitation “transmitter”.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3-5, 7, 9-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (10,155,586) (“Liu”) in view of Tjika et al. (11,214,386) (hereinafter “Tajika”) and Pusic (4,925,303).
Regarding claim 1, Liu discloses a transmitter (200 in Fig.1, please refer to the whole reference for detailed) for providing energy (230) to a beam-powered aircraft (300), the transmitter comprising: an energy source (210) that outputs an energy beam (laser beam) having an elongated cross-section (240 in Fig.1; please refer to at least column 5, line 16-25 and column 6, line 15-29) to enable an elongated receiver (310A; please refer to at least column 5, line 16 to column 6, line 62; Note: rectangular shape, elliptical shape and the wind of the aircraft has an elongated shape) to receive the energy beam to power the beam-power aircraft wherein the elongated receiver is mounted along a wing of the beam-powered aircraft (wing of 300). 
Liu doesn’t explicitly disclose the energy source on a wing of a first aircraft.
Tajika discloses an energy source (100 in Fig.1, which provides laser light; column 2, line 7-18) may be equipped on the ground or mounted on a first aircraft (column 2, line 7-18).
Pusic discloses an example of a laser beam transmitter (51 in Fig.3 or 4) is mounted on a wing of an aircraft (Fig.3 and 4; column 6, line 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Tjika to provide the energy source on the first aircraft instead of on the ground and with the teaching of Pusic to provide the energy source on the wing of the first aircraft. The suggestion/motivation would have been to provide the energy source on the wing of the first aircraft as taught by Pusic as a design choice since Tjika discloses the energy source may be provided on the first aircraft instead of on the ground.
Regarding claim 3, Liu in view of Tjika and Pusic is used to reject claim 1 above.
Liu discloses the energy source (210) is a light source, and the energy beam is a light beam (laser beam is a light bream; please refer to at least column 8, line 19-24).
Regarding claim 4, Liu in view of Tjika and Pusic is used to reject claims 1 and 3 above.
Liu discloses a tracking system to track a location and orientation of the beam powered aircraft relative to the transmitter (please refer to at least column 5, line 15 to column 6, line 63).
Regarding claim 5, Liu in view of Tjika and Pusic is used to reject claim 1 above.
Liu discloses the energy source (210) comprises a plurality of energy source elements (column 4, line 2-8 discloses providing two or more laser beams), each of the energy source elements outputs a separate energy beam (column 4, line 2-8).
Regarding claim 7, Liu in view of Tjika and Pusic is used to reject claims 1 and 5 above.
Liu discloses the beam from the energy source (210) comprises each beam from the plurality of energy source elements (column 4, line 2-8 discloses providing two or more laser beams using CW AlGaAs laser diode and CW InGaAsP laser diode).
Regarding claim 9, Liu discloses a beam-powered aircraft system (Fig.1, please refer to the whole reference for detailed) comprising: a beam-powered aircraft (300 in Fig.1) including an elongated receiver (310A; please refer to at least column 5, line 16 to column 6, line 62; Note: rectangular shape, elliptical shape and the wind of the aircraft has an elongated shape) operable to receive an energy beam (230, laser beam) to power the beam-powered aircraft, wherein the elongated receiver is mounted along a wing of the bream-powered aircraft (wing of 300); and an energy source (210) outputs the energy beam (230) having an elongated cross-section (240 in Fig.1; please refer to at least column 6, line 15-34) and a non-fixed angular width (column 5, line 32 to column 6, line 34).
Liu doesn’t explicitly disclose a second aircraft comprising: an energy source on a wing of the second aircraft. 
Tajika discloses a second aircraft comprising: an energy source (100 in Fig.1, which provides laser light; column 2, line 7-18) may be equipped on the ground or mounted on a first aircraft (column 2, line 7-18).
Pusic discloses an example of a laser beam transmitter (51 in Fig.3 or 4) is mounted on a wing of an aircraft (Fig.3 and 4; column 6, line 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Tjika to provide the energy source on the second aircraft instead of on the ground and with the teaching of Pusic to provide the energy source on the wing of the first aircraft. The suggestion/motivation would have been to provide the energy source on the wing of the second aircraft as taught by Pusic as a design choice since Tjika discloses the energy source may be provided on the second aircraft instead of on the ground.
Regarding claim 10, Liu in view of Tjika and Pusic is used to reject claim 9 above.
Liu discloses the energy source (210) is a light source, and the energy beam is a light beam (laser beam is a light bream; please refer to at least column 8, line 19-24).
Regarding claim 11, Liu in view of Tjika and Pusic is used to reject claim 9 above.
Liu discloses a tracking system to track a location and orientation of the beam powered aircraft relative to the transmitter (please refer to at least column 5, line 15 to column 6, line 63).
Regarding claim 12, Liu in view of Tjika and Pusic is used to reject claim 9 above.
Liu discloses the energy source (210) comprises a coherent light source (laser; Note: which is the same as the statement on paragraph 32 in the Application’s specification).
Regarding claim 13, Liu in view of Tjika and Pusic is used to reject claim 9 above.
Liu discloses the energy source (210) comprises a plurality of energy source elements (column 4, line 2-8 discloses providing two or more laser beams), each of the energy source elements outputs a separate energy beam (column 4, line 2-8).
Regarding claim 16, Liu in view of Tjika and Pusic is used to reject claim 9 above.
Liu discloses the energy beam comprises a separate energy beam (column 4, line 2-8).
Regarding claim 17, Liu discloses a method (Fig.1, please refer to the whole reference for detailed) for powering a beam-powered aircraft (300) having an elongated receiver (310A; please refer to at least column 5, line 16 to column 6, line 62; Note: rectangular shape, elliptical shape and the wind of the aircraft has an elongated shape), the method comprising: directing, from an energy source (210), an energy beam (230) towards the elongated receiver, wherein the elongated receiver is mounted along a wing of the beam-powered aircraft, the energy beam having an elongated cross-section (240 in Fig.1; please refer to at least column 5, line 16-25 and column 6, line 15-29) with a central axis (center axis of 240), a second major axis (major axis of 240), and a second minor axis (minor axis of 240); and adjusting a width of the energy beam until the width of the energy beam is aligned with the elongated receiver (according to at least column 5, line 45 to column 6, line 45, which states “…laser aiming module 220 may adjust or modify laser beam 230 so that laser spot 240 has a shape that substantially matches the shape of solar cell 310A…As another example and not by way of limitation, solar cell 310A may have an approximately 2-meter by 1-meter rectangular shape, and laser spot 240 may have an approximately elliptical shape with a major axis of approximately 2 meters and a minor axis of approximately 1 meter”).
Liu doesn’t explicitly disclose an energy source on a wing of a first aircraft. 
Tajika discloses an energy source (100 in Fig.1, which provides laser light; column 2, line 7-18) may be equipped on the ground or mounted on a first aircraft (column 2, line 7-18).
Pusic discloses an example of a laser beam transmitter (51 in Fig.3 or 4) is mounted on a wing of an aircraft (Fig.3 and 4; column 6, line 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Tjika to provide the energy source on the first aircraft instead of on the ground and with the teaching of Pusic to provide the energy source on the wing of the first aircraft. The suggestion/motivation would have been to provide the energy source on the wing of the first aircraft as taught by Pusic as a design choice since Tjika discloses the energy source may be provided on the first aircraft instead of on the ground.
Regarding claim 18, Liu in view of Tjika and Pusic is used to reject claim 17 above.
Liu discloses directing the energy beam (230) from the energy source (210) comprises directing a light beam (laser beam) from a light source (210).
Regarding claim 20, Liu in view of Tjika and Pusic is used to reject claim 17 above.
Liu discloses the energy source comprises a plurality of energy source elements (column 4, line 2-8 discloses providing two or more laser beams), and wherein directing the energy beam comprises directing each energy beam from the plurality of energy source elements towards the elongated receiver (310A).

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (10,155,586) (“Liu”) in view of Tjika et al. (11,214,386) (hereinafter “Tajika”), Pusic (4,925,303), Winfield et al. (2011/0266995) (“Winfield”) and Perlman et al. (8,469,122) (“Perlman”).
Regarding claim 2, Liu in view of Tjika and Pusic is used to reject claim 1 above.
	Liu discloses the elongated receiver (310A; please refer to at least column 5, line 16 to column 6, line 62; Note: rectangular shape, elliptical shape and the wind of the aircraft has an elongated shape) as explained in claim 1 above.
	Liu doesn’t disclose the energy source is a radio frequency (RF) transmitter, and the energy beam is an RF beam.
Winfield discloses an example of an energy source (11 in Fig.1 or 2) is a radio frequency (RF) transmitter, and an energy beam is an RF beam (RF (L-X band)), and an elongated receiver (Fig.4a) is an RF receiver (50s in Fig.4a is an RF receiver, which receives RF (L-X band) in Fig.1 or 2).
Perlman also discloses another example of using the energy source is a radio frequency (RF) transmitter (2306 and 2307 in Fig.23), and the energy beam is an RF beam (please refer to at least Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Berrios with the teaching of Winfield and Perlman to use RF transmitter, and the energy beam is an RF beam. The suggestion/motivation would have been to provide energy using RF beam as taught by Winfield and/or Perlman.
	
9.	Claims 6, 8, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (10,155,586) (“Liu”) in view of Tjika et al. (11,214,386) (hereinafter “Tajika”) and Pusic (4,925,303) and Berrios et al. (2002/0046763) (“Berrios”).
Regarding claim 6, Liu in view of Tjika and Pusic is used to reject claims 1 and 5 above.
Liu discloses there has a plurality of elongated receivers (310A, 310B and 310C in Fig.1). 
Liu doesn’t disclose the plurality of energy source elements are dispersed along each wing of the first aircraft.
	Berrios discloses an example of the plurality of energy source elements (12a and 12b in Fig.6) are dispersed. 
	Tjika discloses providing the energy source on the first aircraft as explained in claim 1 above. 
	Pusic discloses laser beam transmitters (51s in Fig.3 or 4) are mounted on a wing of an aircraft. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Tjika and Pusic with the teaching of Berrios to provide a plurality of energy source elements are dispersed and mount on the wing of the first aircraft. The suggestion/motivation would have been to use a plurality of energy source elements to supply a large amount of power as necessary. 
Regarding claim 8, Liu in view of Tjika and Pusic is used to reject claims 1 and 5 above.
Liu doesn’t explicitly disclose the plurality of energy source elements comprises a plurality of incoherent energy sources.
	Berrios discloses an example of the plurality of energy source elements (LEDs; ¶ 49) comprises a plurality of incoherent energy sources (LEDs; Note: which is the same as the statement on paragraph 32 in the Application’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Tjika and Pusic with the teaching of Berrios to provide the plurality of energy source elements comprises a plurality of incoherent energy sources. The suggestion/motivation would have been to support that LEDs are also able to use to provide the energy instead of laser as taught by Berrios. 
Regarding claim 14, Liu in view of Tjika and Pusic is used to reject claims 9 and 13 above.
Liu discloses there has a plurality of elongated receivers (310A, 310B and 310C in Fig.1). 
Liu doesn’t disclose the plurality of energy source elements are dispersed along each wing of the second aircraft.
	Berrios discloses an example of the plurality of energy source elements (12a and 12b in Fig.6) are dispersed. 
	Tjika discloses providing the energy source on the second aircraft as explained in claim 9 above. 
	Pusic discloses laser beam transmitters (51s in Fig.3 or 4) are mounted on a wing of an aircraft. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Tjika and Pusic with the teaching of Berrios to provide a plurality of energy source elements are dispersed and mount on the wing of the first aircraft. The suggestion/motivation would have been to use a plurality of energy source elements to supply a large amount of power as necessary. 
Regarding claim 15, Liu in view of Tjika, Pusic and Berrios is used to reject claims 9, 13 and 14 above.
Liu doesn’t explicitly disclose the plurality of energy source elements are incoherent energy sources.
	Berrios discloses an example of the plurality of energy source elements (LEDs; ¶ 49) are incoherent energy sources (LEDs; Note: which is the same as the statement on paragraph 32 in the Application’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Tjika and Pusic with the teaching of Berrios to provide the plurality of energy source elements comprises a plurality of incoherent energy sources. The suggestion/motivation would have been to support that LEDs are also able to use to provide the energy instead of laser as taught by Berrios. 
Regarding claim 19, Liu in view of Tjika and Pusic is used to reject claim 17 above.
Liu discloses tracking (using (at least 150 and 270) a location and orientation of the beam-powered aircraft (please refer to at least column 5, line 40 to column 6, line 62; column 13, line 21 to column 14, line 23 and column 8, line 54-62) and directing the energy beam (230) towards the elongated receiver (elliptical shape of 310A).
	Liu doesn’t explicitly disclose tracking a location and orientation of the beam-powered aircraft prior to directing the energy beam towards the elongated receiver.
Berrios discloses tracking a location and orientation of the beam-powered aircraft prior to directing an energy beam towards the beam-powered aircraft’s receiver (please refer to at least ¶ 42-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Tjika and Pusic with the teaching of Berrios to provide tracking a location and orientation of the beam-powered aircraft prior to directing the energy beam towards the elongated receiver. The suggestion/motivation would have been to use the mount to provide the energy beam to a desired location over the elongated receiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849